Title: From James Madison to William Pinkney, 19 February 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State, February 19th. 1808.

A vessel having been engaged to carry from the Port of New York public dispatches and mercantile letters to Europe; I avail myself of the opportunity of forwarding you a series of Gazettes, which contain the proceedings of Congress, and such current information, as will give you a view of our internal affairs.  They will be put, with this letter, into the hands of Mr Nourse, a passenger in the dispatch Vessel, who will deliver them at London; and as the vessel, which will have previously touched at L’Orient, will after waiting 10 or 12 days at Falmouth, return to that port and thence to the United States, you will have an opportunity of sending thither any communications you may wish to make to Paris, as well as of transmitting to your Government such as may follow up your correspondence, which at the present period will be the more acceptable, the more it be frequent and full.
My last, which was committed to the British packet, inclosed a copy of the Act of Embargo, and explained the policy of the measure.  Among the considerations which enforced it was the probability of such decrees as were issued by the British Government on the 11th. of Novr., the language of the British Gazettes, with other indications, having left little doubt that such were meditated.  The appearance of these Decrees, has had much effect in reconciling all descriptions among us to the Embargo, and in fixing in the friends of the measure, their attachment to its provident guardianship of our maritime interests.
Mr Erskine communicated a few days ago, the several late decrees of his Government with expressions of the regret felt by His Britannic Majesty at the necessity imposed on him, for such an interference with neutral commerce, and assurances that His Majesty would readily follow the example, in case the Berlin decree should be rescinded, or would proceed pari passu with France in relaxing the rigor of their measures.  Mr. Erskine was asked whether his Government distinguished between the operation of the French decree municipally on land, and its operation on the High seas.  On this point he was unable to answer; as he also was, to an enquiry whether the late British decrees had reference to the late extension of the French decree, with respect to the United States.  He seemed also, as is perhaps the case with his government, to have taken very little into consideration, the violations of neutral commerce, and through them, the vast injury to France, antecedent to the Berlin Decree.  It is probable that something further is to pass between us on this subject.  I have the honor to be With great respect and consideration, Sir, your Most Obt. Servt

James Madison


The following in Cypher not being prepared when the foregoing letter was signed is to be considered notwithstanding as a part of that letter.
Mr Rose has now been about a month in this City.  He opened his mission with a demand of the repeal of the Presidents proclamation of July second, as an indispensable preliminary to a negotiation of the adjustment to which his mission related.  The Time has hitherto been chiefly spent in informal experiments to overcome this difficulty at the threshold, which have led to a glimpse of other prerequisites to the success of the negotiation as little looked for as they are inadmissible on the part of the U. S.  At present, it would seem that the informal communications are at an end; and that a formal note given in by Mr Rose some Time ago, stating his preliminary demand, is to receive a formal and written answer.  The particular Turn which the correspondence may take in its close, I am not yet authorised to state to you.
It was my purpose to have given greater extent to this letter; But I have been till within a day or two for nearly two weeks confined by an indisposition which unfitted me for business of any sort.  And even now I sacrifice the consideration of health, to my anxiety to avoid a longer detention of the dispatch Vessel which has been some time waiting for this and for the communications destined to Genl. Armstrong.

